R-850

                                                                            231
                                      OFFICE        OF

                      THE ATTORNEY                   GENE-

pRKEDANlEL
*7TORsEYGENERAL                      November 29,   1947


        Hon. A. C. Winborn
        District    Attorney
        Civil    Courts Building
        Houston 2, Texas
                                               Houston on prior State
                                               and County Tax liens   and
                                               related questions.

        Dear Mr. Winborn:

                    By your letter of October 3, 1947, we are advis-
        ed that the “City of Houston has tendered      to the Assessor
        and Colleotor of Taxes of Harris County various sums of
        money covering.   partial  payments of State and County taxes
        on various   paroela   of property, which have been acquired
        by the City or Houston f’or public    use, either  through pur-
        chase or by eminent domain proceedinga.”       You request an
        opinion   rrom this Department on the roilowing    questions:

                        “(1)   Whet is the effect     upon State end
                  County taxes and the liens      securing   them when
                  real estate   has been eoquired     for public  use
                  by the City of RoustOn through purohase or by
                  condemnation?
                                            -.
                        “(2j   Does such ecquisitlon      by the City
                  Muse such property    to become exempt from State
                  dnd County taxes7

                        v(3)  Is the Assessor and Collector     of
                  Taxes authorized    to cancel any assessments    for
                  taxes arter   title  to the property  has been ac-
                  quired by the City?

                       v(4)   Is the owner or reel property    from
                  whom the City acquires  such title  relieved    of the
                  payment of taxes assessed against   It prior    to the
                  time of Its acquisition  by the City?

                        “(5)   Has the Assessor and Collector  of Taxes
                  for Harris County the authority   to aocept. part pay-
                  ments of taxes on such property   from the City of
                  Houston?   If so, how should such funds be handled?”
232
      Hon. A. C. Wlnborn,             Page 2,   V-441
                                  -


                     We will     take up the tax questions           presented
      above in the ohronologlcal              order of their      incidence    and
       consider    first    question      No. (4) which asks whether “the
      pormer7      owner of real property            from whom the City ac-
      qulres-title       ,&-/    relieved     of the payment of taxes as-
      sessed against        Tt prior to the time of acquisition               by
      the City .n It la well settled                In Texas that the person
      owning property         on the first       day of January is personally
      liable    for the taxes for that year and that a la.ter sale
      of the property         during the year does not alter             the rule.
      The controlllng         constitutional        and statutory     provisions
      are found in Article           VIII,    Section    15 of the Constitution
      of the State of Texas; Articles                7151, 7152, 7172, V.C.S.
      The followina        cases SUDDOrt        the above conclusion:         Cars-
      well v. Rabb~rzettle,            hi S.W. 911; Humble Oil and REL
      ‘ina Co. v. State,        3 S.W. (2) 56, writ refused;             Childresa-.‘-
      County v. State,         92 S.W. (2) 1011.
                                           .-
                  This continuing     llablllty     of the former owner
      for taxes assessed    against     the land during the time of
      such ownership   in itself    precludes      the existence   of eny
      authority   in the Assessor     and Collector     of Taxes to can-
      cel past assessments     for taxes after.title         to the proper-
      .ty has been aoquired    by the city of Houston.          We pnswer.
      your third queetion     aocordingly       and do not deem itneoes-
      eary to discuss   other reasons ‘for denying the Assessor            and
      Collector   such authority.                                           .

                 Your seoond question     relates            to the present    sta-
      tus or these lands for the purposes         of         taxation.     We can
      answer this question    most concisely     by          quoting   from the
      opinion  rendered by the Supreme Court                in A & M Consolldat-
      ed Independent   School District    v. City            or Bryan, 184 S.W.
2) 914.
                       R    ” .The pertinent   provisions  of our         Con&i-
             tution:       ;ernon’s  Ann. St.,   are as follows:

                              v’Artfcle    VIII.     Sec. 2.     All occu-
                       pation taxes shall         be equal ,and uniform up-
                       on the same class         of subjects    within   the
                       limits    of the authority       levying    the tax;
                       but the Legislature         may, by general     laws,
                       exempt rrom taxation         pu:l$c ,property     used
                       for public      purposes;           . ,

                              “‘Article     XI.    Sec. 9.    The property
                       of count lee,     citfes    and towns, owned and
                       held only for public         purposes,   such as
                       public    buildings      and the sites   therefor.
                                                                            23s
Hon. A. C. Winborn,       Page 3,    V-441



            Fire engines and the furniture             thereof,   and
            all property       used, .or intended      for extin-
            guishing    fires,     public    grounds and all other
            property    devoted exclusively         to the use and
            benefit   of the public        shall   be exempt from
            forced   sale and from taxation,           provided,
            nothing   herein shall        prevent the enforoement
            of the vendors lien,          the mechanics     or build-
            ers lien,     or other liens        now existing.’

              “It is apparent from the above provisions
      of our Constitution          that some public       property    is ab-
      solutely       exempted from taxation       by virtue      of the pro-
      visions      of the Constitution,        whereas other public
      property       is not absolutely      exempted, but may be so
      exempted if the Legislature            so elects.       Section    9 0r
  -Article        XI appears to be self-operative             and absolute-
      ly exempts from taxation           the public      property    therein
      referred       to, whereas Section       2 of Article      VIII vests
      in the Legislature          the power to determine whether or
      not the public         property   therein    referred    to shall be
      exempted from taxation.            Daugherty v. Thompson, 71
Tex. 192, 199, 9 S.W. 99; Galveston               Wharf Co. v. Clty
      of Galveston,         63 Tex. 14.     See  also    City of Abilene
      v. State,        Tex. Civ. App.,     113 S.W. 26 631, par. 7.
      flhis     last case holds that the use for public                purpos-
      es need not be continuous            and uninterrupted        so long
      as the purpose for whYch it is owned and held has not
      been abandoned,7

             “We need here determine    td which of these class-
      es the property   here involved     belongs,   for the Lagls-
      lature   by the provisions   of Revised Statutes,        Article
      7150, has exercised     the authority    so vested in it,
      and has exempted from taxation        all public    property
      wed for public    purposes.     That Article     provides    in
      part as follows:

                     “‘Art.  7150.   The following property
             shall     be exempt from taxation, to-wit:
                          +     l    *       *   *       *


                    U’4.   Public property.--All       property,
             whether real or personal,,      belonging     exclu-
             sively   to this State,   or any political          sub-
             division    thereof, or the United States,           * * *.’
                     ,,* * *



                                                     c
5:   234
           Hon. A. C. Wlnborn,        Page 4



                        “The property       in question       1s owned by the City
                 of Bryan, a municipal           corporation,      and is therefore
                 public   property.       Is it used for public           purposes?      In
                 determining      whether or not public           property     is used
                 for a public       purpose the test appears to be whether
                 it is used primarily          for the health,        comfort,     and
                 welfare    of the public.          Commonwealth v. City of Cov-
                 in&on,     128 Kg. 36, 10’7 S.W. 231; 14 L.R.A.,                 N.S.,
                 1214; Galveston        Wharf Co. v. City of.Galveston,               63
Tex. 14.      It is not essential          that it be used for
                 governmental       purposes.       Corporation      of San Felipe
                 de Austin v. State,          111 Tex. 108, 229 S.W. 045.. It
                 is sufficient       if it be property         which all of the
                 public   hes a right to use under proper regulations.
                 Galveston     Wharf Co. v. City of Galveston,              63 Tex. 14,
                 23.    The fact that charges are made or compensation
                 is received      for its use does not withdraw it from
                 Its public      character,      provided     such charges       are an
                 incident     to its use by the public            andthe proceeds        re-
                 ceived   for Its use inure to the benefit                of the ,pollt-
                 ical   subdivision.        Galveston      Wharf Co. v. City of
                 Galveston,      supra;   61 C.J. 421..         . .”

           We  are not advised as to the ‘particular         purposes   for which
           the property    involved     in this request   was purchased     (obvi-
           ouslg the property       condemned was secured     for public    purpo-
           ses) ; but assuming that such use will         be within    the above-
           quoted definition      of’*use for public    purposes,”    the oroper-
           tg will  not be suh.ler.t ~+o tsxati.on    by the State or county
           while it is owned and used by the City of Houston for Pub-
           lic purposes.

                      We pass now to a consideration            of the State and
           County liens    for taxes which had attached           to each tract
           of land for the taxes assessed         against   it.     Article   VIII,
           Sec. 15 of the Constitution        of the State      of Texas; Art.
           7172, v.c.3.;      Richey v. Moor, 249 S.W.172.          We assume,as
           indeed we have implied       above, that the liens         here involved
           ere valid   liens,     i.e., such liens     as were properly      attach-
           ed to the land and therefore         enforceable     before    the land
           was acquired    by the city.

                          The question     of the effect        on prior     tax liens
           of acquisition       of title     to land by a state         or other gov-
           ernmental body for public            purposes      is e difficult      one on
           which the courts        of various      jurisdictions,       and often wlth-
           ‘,,.;;,same      jurisdiction,       have reached widely          divergent
                          The dlfflculty       arises    from the fact that the
           land ha; been aoquired           for a purpose which will            exempt it
           from taxation       after    its acquisition.          Some- of the author-
           ities     which take the vfew that the lien is extinguished                   do
Hon. A. C. Winborn,         Page 5,    V-441                                      2:rs


so on grounds of merger, Smith v. Santa Monica,121                   P.
920; Peterson     v. Maricopa counte          3uU P . 173;     owever,
most of the decisions        strongly    &ge that the public           pol-
lop reflected     In the exemption        provisions    necessitates
freeing   public   property      used for public      purposes    from all
tax burdens including        those imposed before        aoauisition-
by the state or governmental           subdlvfslon.      State v. Locke,
29 N.M. 148, 219 P. 790.           Therefore,     as DOinted    out    in
158 A.L.R. 565, the cases taking the contra view on this
point represent      essentially      a conflict     in principle.

             We will     consider      the effect       of acqulsitlon        of
the lands bgthe         City of Houston on the prior State and
County tax liens        without distinguishinn             between the lands
acquired    by contract       of purchase and the lands acquired
by eminent domain proceedings              for the reason that,             ordi-
narily,    the manner of acquisition,             i.e.,      whether by pur-
chase or by eminent domain, is not controlling                         in deter-
mining whether the lien for delinquent                    taxes is extinguish-
ed or suspended.         158 A.L.R. 573.    The Washington           courts
have made this distinction,              holding    that where a municipal-
ity acquired      property      under a voluntary           contract     of purchase,
it was acquired        subject     to a prior     lien for state,           county,
and school     distriot     taxes,     Puyallup     v. Lakln,45         Wash. 368,
88 P. 578; but that when the property                   was taken by eminent
domain proceedings,         the munic~pailty~acqulred                it freed from
the burden of prior         tax liens.        Qasawag v. Seattle,52             Wash.
444, 100 P. 991.         We are of the opinion              that this partic-
ular distinction        should not be made a controlling                   one since
it results     in determining         the ultimate        existence      or non-
existence     of the lien by the parties'               ability     or inability
to agree on the value of the land.                  See Art. 3264, V.C.S.,
which prescribes        the procedure        In eminent domain prooeed-
lngs and requires        that the statement           which is filed         with
the county judge contain             an allegation        to the effect        that
plaintiff    and owner have been unable to agree upon the val-
ue of the land or the damages; and 16 Tex. Jur. 6 117 and
authorities      cited    therein.

            Viewing the land acquired         by the City of Houston
without   regard to the two different        methods of acquisition,
the facts    presented  by your request are substentfallv           the
same as those presented     to the Court in City of Dallas v.
State,   28 S.W. (2) 937, error      refused.     In that case the
State of Texas sued the city for taxes alleged            to be due
the State,    Denton County, Road District        No. 3 and School
District   No. 53 of said county.        The taxes were alleged
to be due on the reservoir      site    of the Dallas    reservoir.
The Court held that     the reservoir     site   should be held ex-
empt from taxation     but that "the city of Dallas         should be
 on.    A. C . Winborn,   Eage 6, V-441


held liable”    for all taxes due on lands occupied             by the
reservoir   *for the years prior       to its purchase        by the
city.”    (Opinfon O-4956 of this Department follows              the
holding   of this case.)       The State made Application          for
Writ of Error,     which was refused,      contesting     the exemp-
tion of the reservoir       site after    acquisition     by the city.
The Application     contains    thmlowlng          statement:

               “A trial    was had in the District      Court with-
        out a jury and a judgment was rendered           in favor of
        the State for the taxes sued for and a lien was de-
        creed in favor of the State a ainst           the land for the
        amount of the taxes.       and the f len was foreclosed      in
        the judgment of the ‘court.         An aopeal was reaularly
        taken by the City . . . and the judgment of the Dis-
        trii; Court was reformed         by the bourt of Civil Ap-
        iiflf    s;,;s,to    deny a recovery     for the taxes sccru-
              s nce the acquisition       of t e land by City of
                          udgment was awarded the State for the
        Sum of ‘$206.     7, representing    delinquent    taxes accru-
        ing prior      to the acquisition    of the land by the City.”

              The Judgment    entered   by the   Court   of   Civil   Ap-
peals    reads as follows:

               “This cause cane on to be heard on the tran-
        soript   of the record,     and the same being inspected,
        it is the opinion     of the court that there was error
        in judgment.     It is,    therefore,     considered,   ad judged
        and ordered that the judgment of the trial             court,
        insofar    as it rendered     judgment in favor of the ap-
        pellee   for taxes accruing       on the reservoirsite        of
        the City of Dallas      subsequent      to January 1, 1925,
        be and it is hereby reversed          and judgment as to
        those taxes rendered       in favor of the appellant,
        City of Dallas,     but the judgment for taxes due on
        said lands accruing prior         to Jenuary 1, 1925       is
        hereby reformed and qfrlrmed          for the sum of $206.97
        against    the City of Dallas.        It is further    ordered
        that the appellee,      the State of Texas,        pay all oosts
        In this behalf     expended,     . . . and that this decision
        be certified    below for observance.”

            Thus It is clear     that the judgment of the trial
court   was reversed    only insofar     8s it rendered      judgment in
favor of the State and the various taxing              units for taxes
whioh allegedly     aoorued after     acquisition      by the City of
Dallas;   but the judgment was expressly          affirmed     for the
sum of the taxes due orfor       to aoauisltlon.         This efflnna-
tlon necessarily     affi-med   the existence      of the lien which
had been declared      in favor of the State and foreclosed            In
the judgment of the district         court.     There can be no ques-
tion that the City of Dallas         case,   In view, of its entire
Hon. A.      C. Winborn,    Page 7, V-441



record,   stands for the proposition       that the .city could
protect   its interest    in the lands only by paying the tax-
es which were delinquent       when the property    was aaquired
by the city.      In other words,   ‘
                                    the   prior tax  liens were
not extinguished,      and the’clty   held the lands subject     to
the liens    for such delinquent    taxes.

             The very able brier which acoompanied        your re-
  uest directed    our attention   to State v. Stovall,      76 S.W.
? 2) 206 and to the fact that the annotation         in 150 A.L.R.
565 cites    Chlldress  County v. State,    92 S.W. (2) 1011, as
one of the authorities      for the proposition     that acquisition
of title   to land “by a state or-other       governmental-body
acts to extinguish     prior tax liens    against the property.”

            We find nothing      in State v. Stovall , 76 S.W. (2)
206 (which only holds that         “when legal    title  to such pro-
perty is acquired     by or vests      in the state end the same
is used by it for a public         purpose,   a-subsequent      proceed-
ings to cblleot     such-tax    by-enforcing     such lidn a.r_sI”ith-
out effect   and void”)     nor in Childress      County v. State’,    92
S.W.   (2) 1011. ‘which would lustlfv        our holding    that the
City df.Dallai    case has been overruled.           We have studied
these opinions,     and we have reached the conclusion          announced
above after    a careful    consideration     of these cases and the
authorities    in other jurisdictions.

            In the Childress      case agricultural    school  land,
which by Article VII, Section        0a of the Constitution      of
the State of Texas is subjeot        to taxation   except for State
purposes,   was sold by Chlldress      County and B vendor’s       lien
was retained.     During the intarim of ‘private       ownership     tax-
es became delinquent.        Judge Sherp held that the county
reacquired    the land free of the lien for State taxes.          This
result   was reached because the Court looknyond              the
county’s   ownership   to ultimate .benetiolel ownership        in the
State end therefore      reached the conclusion      that the tax
lien or the State was merged with the ownership            of the
county.    We quote   the iollawlng    excerpts   rrom Judge Sharp’s
opinion:

                 “The lsnd involved       la agricultural    school
          land.    The title     to same reverted     to Childress
          ~u;;;~;n     February,    1933.    Section    6a of Article
                       expressly    provides    that such land may be
          tixed as’prlvetely       owned lands,     except that it may
          not be taxed for state        purposes.      The county Is
          merely an arm of the state.           It is a political      sub-
          division    thereof.     In view or the relation        of a
          county to the stete,       the state may use, and fre-
          quently    does use, a county 88 its agent in the
238
      Hon. A.   C. WlnbOrn,,PBga       8.,:V-44).   :J--,,,             f   ,~



            discharge      of the,State’s       functions      and duties.
           .Jones v.:Alexander,           12E Texr-328;5QS.W.           (2d)
           ~-~~08O;.A.~nSBS~PBSS v. Keeling;             112,Tex.    339, 247
            S.W ., 818; Bexar- County v., Linden,            110 Tex.-:339,
            220 S.W.? 761.         The state    his ~approprlated       snd   dedi-
            cated to counties,          for public     school    purposes,       B
            part of its public          domain.     The title      thereto     is
            vested in, the .counties.           Section    ‘6 of article      7
            of the Ccnst.ltutlon;’          This is lor,the       benefit ‘of
            the state ES well as for thecbeneflt                 of the .coun-
             ties.     When the title-to        this ,,isnd. reverted       to -...-
             Childresa      county,   it else;     in a oertain.sense,           re-
            verted to the, state.,          Greenejv.     Robison,     109 Tex.
7,    10 S.W. 498. (Em&issis added throughout                  this
             opinion)
                              ..’
                 ..~ “While this precise        question,      so far ES we
             know, has never been determined              by this court,         we
            think the great weight of authority sustains the
             rule that when the title           to this     Land reverted        to
           Childress       county,    the ~tex lien for state          purposes
          ,“becBme merged’ with the ownership               of’ the land by
            Lthe county.         This property,      dedioated     to a county
             exclusively       for a public     purpose,     End having been
        ,. ,aold by the county to individuals,                 who failed      to
             comply with the contract           of sale,     whereupon the
             title    to the land reverted         to the county,       cannot be -.
             burdened with taxes due the state during the time it
            was privately         owned.    61 C lJ l t P* 45, and cases
             cited;    26, R.C .L. , p. 289; and authorities             cited.-

                The A;L.R. AIInOtBtiOn does not,mentlon  the seconc
      holding in the case which deals with the l-len for tsxes   du
      Coohran County in the following  language:

                  “When the land reverted    to Chlldresa   County,
            it was ~reBCqUir0d subject   to the taxes    due thereon
            while it was privately    owned.   Therefore   Childresa
            County can protect   its int crest  in ,the land by -pay-
            ing the taxes due CoChrBn County for the years 1931
            End 1932, or let it be sold for such taxes.”

                 This~ result    flows rmm the nature of’ the partia-
      ular lend fnvolved    ES the opening    etatement    of the.opinlon
      reveals I Wection     68 of Artlala    7 and section     ‘15 ‘ot,‘Arti-
      cle 8 ,ol the Gonstftution      should be considered      t0gether.e
      The Court also said that there is nothing         In Art. 71508
      “to show that it was the Intention       of the Legislature         to
      prohibit  a special    lien being plaoed ~011 agricultural         and
      grazing school   lands to secure taxes legally         due ‘thereon.”
Hon. A. C. Wlnborn,     Page 9, V-441
                                                                   239      ‘.


            Thus there is nothing   in the Chlldress   case to
support   the conclusion  that the lien for prior    taxes will
be extinguished    Bbsent the merger of such lien    upon acqul-
sition  of title   by the government or governmental     subdlvl-
SlO5.

            The Supreme Court of NebraskB haa construed             the
Chlldress   case as being authority       for the contre      view that
"when a government or a governmental          subdivision     purchases
property   upon which there exists      8 lien    for tBXe8, End the
lien is not extinguished,      it takes it subjeot         to the lien
to the same extent ES would 8 private           purchaser.     United
States v. Alabema, supra; Triangle          LEna Co. v. City of De-
troit,   204 Mlch: 442, 170 N.W. 549, 2 A.L.R. 1526; City or
Santa Monica v. Los Angeles County,          15 Cal. App. 710, 115
P. 945: State v. Salt Lake COuntv. 96 Dtsh 464. 85 P. 26
851; In re Graley's    Estate,    183 ii&h.     268, 48~+. 2d~634;
Chlldress   County v. State,     127 Tex. 343,   92 S.W. 2d 1011;
Public Schools    of City of Iron Mountain v. O'Connor,            143
Mich. 35, 108 N,W. 426; City of Puyallup            v. Lakln, 45 Wash.
368, 88 P:370."      Madison County v. School         Dlst.   No. 2,27
N.W. (2) 172.

              We view the Childress  case 8s does the Supreme
Court of Nebraska with the limitation        that the application
of the theory of merger may result       in an extinguishment
of prior    liens.   OS aourse,,as  previously    pointed out, even
if the~lien     is not merged, it bec,omes Unenforceable     when
legal  title    Vests in the State.   State v. Stovall,    supra.

           We do not think that the theory'of   merger can
be applied  to the facts  of this case to eXtinRUlSh the url-
or t6k lien of the county.    As was.sald  in Saiita ~OniCBmVe
Los Angeles County, 15 Clv. A&.     710, 115 P. 945:

             "The bare acquisition       of the premises fiy the
      clt     capon whloh the tax levy attached        did not carry
      Wi XT it   any interest   or estate     in the lien therein
      created    for  county purposes.       There was, therefore,
      no vesting     of any lesser   estete,     held 15 the s8me
      right or otherwise,      through whioh merger could be
      said to result.       The plaintiff,     when it acquired
      thls,land,     took it subject     to the lien for county
      purposes     t9 the same extent ES would 8 private
     .purohaser.*        I
              Nor do we think that an application          of the theory
of merger results       id extinguishing     the lien   for State taxes.
For,whlle     muaicfpallClas    are political    subdivfelons    of the
State,    they ere not "BEZIIBof the State";        and they are organ-
ized nnot so much with 8 view to the interest              of the publlo,
                                                c
icLP?)   A.   c
                  . Winborn,    Page 10,    V-441



         es for the private  edvantage   of            their    citizens.w,     30 Tex.
         Jur., B 3 end authorities   cited             therein.

                     You are therefore   advised  that the liens for State
         end county taxes are not extinguished      by the ecquisition
         of the title   to the lend by the City of Houston even though
         the lend has been ecquired    for public    purposes,    end that
         the City of Houston holds such lends subject          to the liens
         thereon.

                         Your    fifth   question   relates     to the method       of   pay-
          ment of these         delinquent    taxes and is      as follows:

                          “(5) Has the Assessor and Collector   of Taxes
                   ror  Harris County the authority  to accept part
                   payments of taxes on such property   from the City
                   of Houston?   If so, -how should such funds be hen-
                   aled.?”

                     We essume that by “partial         payments” is meant
          “payments” in en amount less        then the amount of State and
          county taxes which were delinquent         for any one year on eny
          one tract   separately    assessed   for that year.       We enclose
          a copy of Opinion No. O-4545 of this Department which cov-
          ers the various    aspects    of this question    in detail     and
          holds that the Tax Assessor        and Collector    has no author-
          ity to establish     a system for reoeiving      “partial    payments”
          of delinquent    taxes.

                                                SUMMARY

                          The former owner of real property               from whom the
                   City of Houston acquired         title     is not relieved         of the
                   payment of taxes assessed          against      it prior      to acqul-
                   8itiOn by the city.        Art. VIII,        Sec. 15, Const . of
                   Texes; Articles     7151, .7152, 7172, V.C.S.;              Carswell.   _ ~.
                   v. Habbenettle,.      07 S.W. 911; Humble 011 and Refin-
                   lng Co. v. State,      3 S.W. (2) 56, writ refused;
                   Childress     County v. State,       95 S .W. (2) 1011.           The
                   Assessor    end C llector     is without        authority      to
                   cancel    past aszessments      for taxes after          title    to
                   the property     has been acquired         by the City of
                   Eouston.      The pn,perty   will      not be subject         to tax-
                   ation by the State nr countv while                it la owned
                    and used by the City of Houston for public spur-
                   poses.     Art. XI, Sec. 9; Art. VIII,             Sec. 2, Const.
                    of Tex.;   Art. 7150(4), V.C.S.;          City of “,3!?;n v.
                   A. & M. Consolidated       School      District,      1         w
                     2) 914; and euthorities         cited     therein.       Th;! ”
Hon. A. C. Winborn,      Page 11,       V-441                                   24,


     method of acquisition           used by the city,       i.e.,
     whether by purchase or by eminent domain proceed-
     ings,   should not determine           the present     status   of
     prior   tax liens.         158 A.L.R. 573.    The valid State
     and county tex liens          are not extinguished          by the
     acquisition     of the title        to the land by the City
     of Houston even though the land has been acquired
     for   publio   purposes,       end the city holds such land
     subject     to said liens.        Art.    VIII.   Sec. 15. Con-
     st.   of Tex.,    7172 V.C.S.;        City of Dallas vi -~
     State,    28 S.W. (2) 937, error           refused;a           Monica
     Gs        Angeles County         15 Cal. App. 71Om             P
     345.    The Assessor        ani Collector       has no authoritv
     to accept     "partial      payments" of taxes        in amountsw
     less than the amount of State and county taxes which
     were delinquent        for   any one year on any one tract
     separately     assessed      for that year.        Opinion O-4545.

                                                 Yours   very   truly

                                          ATTORNEYGERFRALOFTEXAS



                                          BY~S                          @tccQ
                                                  Mrs.   Marietta   Creel
                                                               Assistant



                                          APPROVED:




                                          ATTORNEYGERRRAL

m/JCP:jrb                           I